The referee’s determination that petitioner failed to establish the existence of extraordinary circumstances warranting a change of custody has a sound and substantial basis in the record (see Matter of Tristram K., 25 AD3d 222, 226 [1st Dept 2005]). Petitioner’s concerns related to matters that occurred *538when the child was living with her maternal grandmother and was under Administration for Children Services (ACS) supervision. She raised no concerns about the care provided by the mother after the child was discharged to her. Petitioner acknowledged that she was aware that ACS had investigated the allegations raised in the instant petition and determined that they were unfounded.
Contrary to petitioner’s contention, the court did not err by sustaining a hearsay objection to her testimony regarding the child’s out-of-court statements. The record is devoid of any offer of proof as to how the child’s statements would be corroborated (see Matter of Peter G., 6 AD3d 201 [1st Dept 2004], appeal dismissed 3 NY3d 655 [2004]). Concur — Andrias, J.P, Friedman, Moskowitz, Freedman and Manzanet-Daniels, JJ.